Citation Nr: 0619517	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-28 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for migraine headaches 
to include as due to undiagnosed illness.

2.  Entitlement to service connection for rashes to include 
as due to undiagnosed illness.

3.  Entitlement to service connection for fatigue to include 
as due to undiagnosed illness.

4.  Entitlement to service connection for abdominal pain to 
include as due to undiagnosed illness.

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from September 1990 to 
August 1991 to include service in Southwest Asia during the 
Persian Gulf War.  

This matter comes to the Board of Veterans' Appeals (Board) 
from January and May 2003 rating decisions of the RO by which 
the RO denied entitlement to the benefits sought herein.  

The Board notes that the veteran filed a notice of 
disagreement in February 2003 but withdrew that notice of 
disagreement and filed an amended notice of disagreement in 
April 2003.  In response to an RO inquiry, in March 2003, the 
veteran indicated that he desired a Decision Review Officer 
(DRO) review of his case.  He did not respond similarly to 
the same inquiry from the RO following the submission of the 
second notice of disagreement.  Thus, the Board presumes that 
the veteran did not wish to avail himself to a DRO review and 
that he is satisfied with the traditional review process that 
was pursued by the RO.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  Migraine headaches are not shown to be a symptom of 
undiagnosed illness and are not shown to be related to the 
veteran's active duty service.

2.  Rashes are shown to be a manifestation of undiagnosed 
illness.

3.  Fatigue is shown to be a manifestation of undiagnosed 
illness.

4.  Abdominal pain is shown to be a manifestation of 
undiagnosed illness.

5.  Depressive disorder is not shown to be a symptom of 
undiagnosed illness and is not shown to be related to the 
veteran's active duty service.


CONCLUSIONS OF LAW

1.  The criteria necessary to establish service connection on 
either a direct basis or due to undiagnosed illness for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 
1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2005).

2.  The criteria necessary to establish service connection as 
due to undiagnosed illness for rashes have been met.  38 
U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2005).

3.  The criteria necessary to establish service connection as 
due to undiagnosed illness for fatigue have been met.  38 
U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2005).

4.  The criteria necessary to establish service connection as 
due to undiagnosed illness for abdominal pain have been met.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.317 (2005).

5.  The criteria necessary to establish service connection on 
either a direct basis or due to undiagnosed illness for 
depressive disorder have not been met.  38 U.S.C.A. §§ 1110, 
1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in August 2002, October 2002, and May 2004 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
advised the veteran to identify and provide any additional 
information that he felt would support his claim.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

The Board acknowledges that the content of the initial VCAA 
notice provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the veteran would be prejudiced by the delay in 
providing notice of these elements.  A remand to the RO for 
corrective notice would entail a very long delay in the 
payment of any benefits to which the veteran is entitled, and 
is not required under applicable law.  Soyini v. Derwinski, 1 
Vet. App. 540 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  The veteran may be provided 
notice with respect to degree of disability and effective 
date at the time such are effectuated without any prejudice 
to him.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are VA and private medical records and service personnel 
records. 

The Board notes that the veteran has been afforded relevant 
VA medical examinations.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. 
§ 3.159.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

Discussion

Migraine headaches and Depressive Disorder 

In July 1991, on a report of medical history completed in 
conjunction with his service separation examination, the 
veteran reported frequent severe headaches and depression.  
The corresponding medical examination report, however, does 
not reflect any findings relevant to headaches or depression, 
and the examiner assigned a "PULHES" physical profile 
consisting exclusively of 1's, indicating a high level of 
medical fitness.  See generally Hanson v. Derwinski, 1 Vet. 
App. 512, 514 (1991) (explaining the military medical profile 
system).  The exam report also indicates that the veteran was 
neurologically and psychiatrically normal.

The service medical records contain no other references to 
headaches or depression.

On November 2002 VA medical examination, the veteran stated 
that he had been suffering from he headaches for years and 
did not provide specific information as to time of onset.  He 
stated that he never sought treatment for headaches and 
treated them with over-the-counter analgesics.  The examiner 
diagnosed migraine headaches and opined that they were not a 
manifestation of undiagnosed illness, as they were a clearly 
diagnosed condition.  

The report of a November 2002 VA psychiatric examination 
reflects a diagnosis of depressive disorder, not otherwise 
specified.

On September 2003 examination for environmental/registry 
purposes, the veteran complained of many adverse symptoms but 
did not mention headaches.  He indicated he was not under 
treatment for medical or psychiatric problems.  The 
assessment included PTSD symptoms, including depression.

At the outset, the Board observes that service connection for 
headaches and depression cannot be granted as a manifestation 
of undiagnosed illness because a clear diagnosis for 
complaints of headaches and depression has been found, i.e., 
migraine headaches and depressive disorder, not otherwise 
specified, or depression has, in the alternative, been 
associated with PTSD symptoms.  38 C.F.R. § 3.317.

Next, the Board concludes that service connection for 
migraine headaches and depressive disorder cannot be granted 
on a direct basis.  38 C.F.R. § 3.303.  Although the veteran 
reported headaches and depression prior to separation, no 
medical diagnosis of headaches or depression was made at that 
time, and the service medical records contain no record of 
complaints of headaches or depression or treatment therefore.  
Furthermore, the record contains no medical opinion linking 
the veteran's current migraine headaches or depressive 
disorder, not otherwise specified, to service.  Thus, service 
connection for migraine headaches and depressive disorder, 
not otherwise specified, on a direct basis is denied.  Id.

The Board acknowledges the veteran's belief that his migraine 
headaches and depressive disorder, not otherwise specified, 
are somehow associated with service.  The veteran, however, 
is not competent to provide medical diagnoses or opinions 
upon which the Board may rely.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

This is not an instance in which the evidence is in relative 
equipoise in which case the veteran would prevail.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  
Rather, there is no competent evidence in the veteran's 
favor.  As the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt rule is not for 
application.  Ortiz, supra.

Undiagnosed illness manifested by rashes, fatigue, and 
abdominal pain

The service medical records are silent as to rashes, fatigue, 
and abdominal pain.  On November 2002 VA medical examination, 
the veteran reported intermittent fatigue occurring perhaps 
once a week and monthly abdominal pain that has been 
occurring since the Gulf War.  The examiner diagnosed "very 
intermittent" fatigue of unknown cause.  According to the 
examiner, the relative brevity of the episodes suggested that 
the fatigue could be a manifestation of a psychiatric 
disorder.  Regarding abdominal pain, it was of unknown cause.  
A radiologic study of the abdomen yielded normal results, and 
the examiner opined that abdominal pain was due to 
undiagnosed illness.

A July 1997 letter from the Office of the Secretary of 
Defense indicated that the veteran's unit was near 
Khamisiyah, Iraq in early March 1991 and that when rockets 
were destroyed on March 10, 1991, the nerve agents sarin and 
cyclosarin may have been released into the air.  

On September 2003 VA environmental/registry consult, the 
examiner diagnosed intermittent pruritus mostly in the arms, 
shoulders, and groin without visible rash.  The veteran 
reported that this skin manifestation had its onset years 
earlier.  The veteran complained of fatigue and indicated 
that it was the first symptom he suffered upon returning from 
the Gulf.  Such fatigue had been occurring for a long time.  
The veteran reported epigastric pain for several years.  The 
VA physician diagnosed multisystem undiagnosed illness 
manifested, in pertinent part, by the foregoing symptoms.

Initially, the Board notes that the veteran's symptoms of 
rashes, fatigue, and abdominal pain have persisted for at 
least six months.  With respect to fatigue and abdominal 
pain, the veteran mentioned these symptoms during an 
examination in November 2002 and again on examination in 
September 2003.  At the very least, therefore, his symptoms 
of fatigue and abdominal pain have persisted for nine months.  
Regarding rashes, in September 2003, the veteran indicated 
that pruritus had been occurring for years.  Therefore, these 
manifestations of undiagnosed illness have persisted for more 
than six months.

While the Board does not have sufficient data with which to 
determine whether rashes, fatigue, and abdominal pain have 
manifested to a degree of 10 percent or more, the Board will 
afford the veteran the benefit of the doubt and presume that 
this standard has been met, as there is no indication that it 
has not been.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Board notes that the foregoing symptoms appear chronic, 
as they have persisted for well over 6 months.  

The September 2003 VA medical opinion establishes that 
rashes, fatigue, and abdominal pain are a manifestation of 
undiagnosed illness.  Thus, service connection for rashes, 
fatigue, and abdominal pain as due to undiagnosed illness is 
granted.  38 C.F.R. § 3.317.

The Board observes that the November 2002 examiner opined 
that fatigue was a manifestation of a psychiatric disorder.  
The Board, however, chooses to credit the opinion of the 
September 2003 VA physician who had access to information 
regarding the veteran's chemical exposure in service.  In any 
event, the Board has no reason to find the November 2002 
examiner's opinion more credible than that of the September 
2003 physician, and the Board will credit the opinion that is 
in the veteran's favor.  Gilbert, supra.


ORDER

Service connection for migraine headaches is denied.

Service connection for undiagnosed illness manifested by 
rashes is granted.

Service connection for undiagnosed illness manifested by 
fatigue is granted.

Service connection for undiagnosed illness manifested by 
abdominal pain is granted.

Service connection for depressive disorder, not otherwise 
specified, is denied.





REMAND

For the reasons outlined below, a remand to the RO for 
further development of the evidence and other procedural 
action is necessary.

The veteran has not been afforded sufficient VCAA notice with 
respect to his claim of service connection for PTSD.  Service 
connection for PTSD entails elements apart from those 
necessary to establish entitlement to service connection for 
other disabilities.  Thus, corrective VCAA notice must be 
sent to the veteran regarding his claim of service connection 
for PTSD, which includes information as to the elements of 
service connection outlined in Dingess/Hartman.  

The RO must associate with the claims file all VA medical 
treatment records dated from October 3, 2003 to the present.

The Board notes that the veteran served in Southwest Asia 
during the Persian Gulf War, yet there is insufficient 
evidence to show a substantiated diagnosis of PTSD that is 
related to service.  

Thus, the RO must schedule a VA psychiatric examination.  The 
examiner must diagnose all present psychiatric disorders and 
opine regarding the etiology of each such disorder diagnosed.  
If PTSD is found, the examiner must enumerate the stressors 
upon which that diagnosis is based.

Further, the veteran should be provided an opportunity to 
provide more specific information regarding his reported 
stressors.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a complete VCAA 
notice regarding the claims of service 
connection for PTSD that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for these 
claims, as outlined by the Court in 
Dingess/Hartman. 

2.  Associate with the claims file all VA 
medical records dated from October 3, 2003 
to the present from the VA medical center 
in Phoenix.

3.  Contact the veteran and request that 
he provide all of the events that he 
believes were stressors during his duty in 
Southwest Asia, including unit assignment 
and the date and location the events 
occurred to the extent possible.

4.  Please contact the U.S. Army Joint 
Services Records Research Center (JSRRC), 
and provide them with copies of all the 
veteran's service personnel records, as 
well as all stressor statement(s) provided 
by the veteran.  JSRRC should be requested 
to verify whether the veteran experienced 
the stressful events he reports.  They 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  Any information obtained 
should be associated with the claims file.

5.  Following the receipt of the report 
from JSRRC, and the completion of any 
additional development warranted or 
suggested by that office, please prepare a 
report detailing the nature of any combat 
action or inservice stressful event 
verified by JSRRC.  If no combat action or 
stressor has been verified, the report 
should so state.  The report should be 
added to the claims file.

6.  If, and only if, one or more than one 
of the veteran's reported stressors is 
verified, schedule the veteran for a VA 
psychiatric examination to determine the 
existence and etiology of any currently 
manifested PTSD.  All indicated studies, 
tests, and evaluations deemed necessary 
should be performed.  In determining 
whether the veteran has PTSD due to an 
inservice stressor, the examiner is hereby 
notified that only the verified history 
detailed in any official report or the 
report by the VA may be relied upon.  If 
the examiner believes that PTSD is the 
appropriate diagnosis, the examiner must 
specifically identify which stressor(s) 
detailed in the official report or the 
VA's report are responsible for that 
conclusion, or whether the currently 
manifested PTSD is related to other 
nonservice or nonverified events specified 
in the examination report.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  A complete rationale for 
all opinions offered should be provided..

7.  Then, after undertaking any other 
indicated development, readjudicate the 
claim in light of all the evidence of 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for a response thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


